Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Norling US Publication 2017/065609 who teaches a body; a gas inlet at a first end of the body; a first scrubbing section within the body and defining a first cavity, the first scrubbing section in fluid communication with the gas inlet and an exterior of the body;  a second scrubbing section within the body and defining a second cavity, the second scrubbing section being in fluid communication with the first scrubbing section;  a gas outlet at a second end of the body and in fluid communication with the second scrubbing section and the exterior of the body;  the first scrubbing section including a first sprayer configured to spray a first fluid into the first cavity of the first scrubbing section and a first demister configured to remove the first fluid from the first cavity of the first scrubbing section;  the second scrubbing section including a second sprayer configured to spray a second fluid into the second cavity of the second scrubbing section and a second demister configured to remove the second fluid from the second cavity of the second scrubbing section.
However, the claimed invention differs from Norling in that a second one of the chambers defining a reservoir for containing scrubbing liquid; a baffle mounted in the second chamber at an intermediate location between the inlet and the outlet of the second chamber and configured to redirect the path of the flow of the exhaust gas within the second chamber into the reservoir; and a third one of the chambers being arranged to support a sheet of solid filter medium spanning across the third chamber at an intermediate location between the inlet and the outlet of the third chamber such that the flow of the exhaust gas through the third chamber passes through the solid filter medium. In Norling, the filter is defined as 214a in Figure 2A and thus does not comprise a third chamber arranged to support a sheet of solid filter medium spanning across the third chamber at an intermediate location between the inlet and the outlet of the third chamber such that the flow of the exhaust gas through the third chamber passes through the solid filter medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772